Citation Nr: 1724178	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  14-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from December 1984 to January 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's file is now under the Seattle, Washington RO.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

Here, the Veteran submitted written notification to VA in May 2017, requesting a withdrawal of the issues on appeal.  See May 23, 2017 correspondence.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


